Citation Nr: 0907968	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  99-08 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a hiatal hernia.

3.  Entitlement to service connection for major depressive 
disorder.

4.  Entitlement to service connection for degenerative disc 
disease of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from October 1969 to 
October 1971 and from October 1990 to May 1991.  The Veteran 
also had additional service in the U. S. Army Reserve and the 
Florida Army National Guard.  He was discharged from the 
National Guard in August 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board previously adjudicated the Veteran's claim in April 
2006.  The Board denied entitlement to service connection for 
migraine headaches, hiatal hernia, emphysema, dermatitis, 
major depressive disorder, and degenerative disc disease 
(DDD) of the thoracolumbar spine.  

The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The Court issued a decision in November 2007 that vacated in 
part, and affirmed in part, the decision of the Board.  That 
part of the Board's decision that denied entitlement to 
service connection for migraine headaches, hiatal hernia, 
major depressive disorder, and DDD of the thoracolumbar spine 
was vacated and remanded to the Board for further 
development.

The Board wrote to the Veteran's attorney in March 2008.  The 
Veteran was advised that the case was returned to the Board 
by the Court.  He was further advised that he had 90 days to 
submit additional evidence or argument in support of his 
claim.  The Veteran responded in April 2008 that he was 
represented by his attorney.

The Veteran's attorney submitted additional argument in June 
2008.  He noted that the Court's decision required the Board 
to remand the case to obtain VA examinations in regard to 
three issues.  He also contended that a further issue, hiatal 
hernia, should also be remanded for an examination.

The Veteran's attorney submitted copies of the briefs filed 
by him and the VA General Counsel attorney in the case in 
February 2009.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The CAVC decision of November 2007 requires that the 
Veteran's case be remanded for additional development.  
Specifically, that he be afforded VA examinations for the 
purposes of addressing the etiology of his claimed disorders.

At the outset the Board notes that the dates of the Veteran's 
active military service were stated incorrectly at the time 
of the Board decision in April 2006.  The Veteran was noted 
to have active service from October 1990 to October 1991.  
This was in error.  A review of his DD 214 for the 1990-1991 
period of service clearly shows that he had active duty from 
October 11, 1990, to May 14, 1991.  

Migraine Headaches

The Veteran reported that he had headaches prior to service 
when he checked the appropriate block on his medical history 
form as part of his pre-induction physical examination in 
June 1969.  The service treatment records (STRs) for 1969 to 
1971 reflect one instance of treatment in May 1970.  The 
Veteran told the VA examiner that he had mild, infrequent 
headaches prior to service at the time of his examination in 
February 1972.  The STRs from the Veteran's Reserve and 
National Guard service contain one entry where the Veteran 
was treated for having a severe headache in August 1995.

The Veteran further related that he had migraines prior to 
service at the time of his March 1998 VA neurology and 
psychiatric examinations, respectively.  He stated that he 
had the headaches through childhood and adolescence at the 
latter examination.  He also said that his migraines were 
getting more severe and of longer duration

The VA treatment records show that the veteran was seen in 
March 1997 at which time he gave a history of migraines.  The 
veteran was noted to be able to treat his symptoms with 
Tylenol.  The veteran had a complaint of minor headaches in 
October 2000 with an assessment of questionable migraines.

Finally, the Veteran had service in Southwest Asia from 
October 1990 to April 1991.  He has also complained of 
exposure to environmental hazards during that time.  In light 
of that service, and his complaints of headaches, any 
evaluation of his claim must include consideration of service 
connection under 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. 
§ 3.317 (2008).  

Hiatal Hernia/Major Depressive Disorder/DDD Thoracolumbar 
Spine

The Veteran's STRs, for all periods of service, are devoid of 
any reference to complaints or treatment involving a hiatal 
hernia, major depressive disorder, or DDD of the 
thoracolumbar spine.  The STRs contain eight military 
physical examinations dated in July 1971, April 1976, 
December 1977, May 1981, February 1985, August 1989, April 
1991, and March 1993, respectively, with no mention of any of 
the claimed conditions on the examinations.  The Veteran did 
not report a history of the conditions at the time of the 
examinations.

VA treatment records document the existence of hiatal hernia, 
major depression, adjustment disorder with anxiety and 
depressed mood, dysthymic disorder, and DDD of the 
thoracolumbar spine.  There is no medical evidence of record 
that directly relates any of the diagnosed disorders to the 
Veteran's military service.  However, the March 1998 VA 
psychiatric examination report did say that the Veteran was 
functioning below his usual level of functioning.  The report 
stated this required treatment for reduction of the Veteran's 
level of symptomatology.  The examiner recommended that the 
Veteran undergo testing to assess his level of impairment.  
Finally, the report noted that the Veteran had been exposed 
to pollutants during his service in Southwest Asia.  It was 
thought that this exposure, and the high level of stress and 
fear associated with that service, should be considered as 
possibly causing some neuropsychological decline.  

As noted in the CAVC decision, VA examinations are required 
to assess the evidence of record, provide a current 
evaluation of the Veteran, and also provide an opinion 
regarding any possible nexus to his service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any of his claimed disorders since 
service.  

The RO should attempt to obtain copies of 
pertinent treatment records identified by 
the Veteran that have not been previously 
secured and associate them with the 
claims file.  

2.  Thereafter, the RO should arrange for 
the Veteran to be scheduled for an 
examination to address his claim for 
service connection for headaches.  The 
claims folder and a copy of this remand 
must be provided to the examiner and 
reviewed as part of the examination.  The 
examiner must indicate in the examination 
report that such a review occurred.  

In addition to a neurological 
examination, the examiner should follow 
the established protocol for undiagnosed 
illness examinations as the Veteran does 
have service in Southwest Asia during the 
applicable period.

In regard to any headache disorder that 
is diagnosed, the examiner is requested 
to provide an opinion: 1) whether the 
disorder pre-existed the veteran's 
service in October 1969, if so, the 
examiner should cite to the evidence of 
record to support that conclusion and 
state whether they believe the evidence 
is clear and unmistakable (undebatable) 
as to show the disorder pre-existed 
service; 2) if the examiner finds that 
the disorder pre-existed service, they 
are also asked to determine if it can be 
concluded with clear and unmistakable 
certainty (undebatable) that the pre-
existing disorder did not undergo a 
worsening in service to a permanent 
degree beyond that which would be due to 
the natural progression of the disease.

If the examiner finds that the disorder 
did not pre-exist the Veteran's service, 
the examiner is requested to provide an 
opinion whether there is a 50 percent 
probability or greater that the currently 
diagnosed disorder can be related to the 
Veteran's service.  The report of 
examination should include the complete 
rationale for all opinions expressed.

3.  The Veteran should be afforded a VA 
examination to assess his claim for 
service connection for hiatal hernia.  
The claims folder and a copy of this 
remand must be provided to the examiner 
and reviewed as part of the examination.  
The examiner must indicate in the 
examination report that such a review 
occurred.  

The examiner is requested to provide an 
opinion whether there is a 50 percent 
probability or greater that the Veteran's 
hiatal hernia disorder can be related to 
the Veteran's service.  The report of 
examination should include the complete 
rationale for all opinions expressed.

4.  The veteran should be afforded a VA 
psychiatric examination.  The claims 
folder and a copy of this remand must be 
provided to the examiner and reviewed as 
part of the examination.  The examiner 
must indicate in the examination report 
that such a review occurred.  In 
particular, the examiner should note the 
results of the March 1998 VA psychiatric 
examination report.  All indicated 
studies, tests and evaluations, if any, 
should be performed as deemed necessary 
by the examiner.  The reports of any such 
studies, tests, or evaluations must be 
included in the examination report.

For any psychiatric diagnosis the 
examiner should provide an opinion as to 
whether there is a 50 percent probability 
or greater that the Veteran's psychiatric 
disorder can be related to his service.  
The report of examination should include 
the complete rationale for all opinions 
expressed.

5.  The Veteran should be afforded a VA 
examination to assess his claim for 
service connection for DDD of the 
thoracolumbar spine.  The claims folder 
and a copy of this remand must be 
provided to the examiner and reviewed as 
part of the examination.  The examiner 
must indicate in the examination report 
that such a review occurred.  All 
indicated studies, tests and evaluations, 
if any, should be performed as deemed 
necessary by the examiner.  The reports 
of any such studies, tests, or 
evaluations must be included in the 
examination report.

The Veteran alleges that the suffered a 
low back injury during his period of 
active duty from October 1990 to May 
1991; however, all periods of service 
should be evaluated.  The examiner should 
identify any and all disorders associated 
with the Veteran's thoracolumbar spine 
and offer an opinion as to whether there 
is at least a 50 percent probability or 
greater that any current back disorder is 
related to the Veteran's claimed back 
injury in service, or any other incident 
of service.  The examiner should provide 
a complete rationale for any opinion 
reached.  

6.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If the benefits sought are not 
granted, the Veteran and his attorney 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


